Citation Nr: 0013031	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  93-00 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than October 29, 
1996, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

2.  Entitlement to an effective date earlier than October 29, 
1996, for the award of the current disability rating assigned 
for mechanical low back pain.

3.  Entitlement to an effective date earlier than October 29, 
1996, for the award of the current disability rating assigned 
for post-operative residuals of cervical fusion at C5-C6.

4. Entitlement to an effective date earlier than October 29, 
1996, for the award of basic eligibility for dependents' 
educational assistance under chapter 35, title 38, United 
States Code.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to March 
1976.  He also had service in a reserve component.

By a decision entered in January 1999, the RO granted TDIU, 
increased the rating assigned for mechanical low back pain 
from 20 to 40 percent, increased the rating assigned for 
post-operative residuals of cervical fusion at C5-C6 from 10 
to 40 percent, and determined that basic eligibility had been 
established for dependents' educational assistance under 
chapter 35, title 38, United States Code.  The RO assigned 
October 29, 1996, as the effective date for each of the 
awards, and the veteran appealed.

The veteran previously perfected for appeal several 
additional issues, including the issue of service connection 
for right ulnar nerve entrapment and the matter of the 
evaluations to be assigned for service-connected mechanical 
low back pain, post-operative residuals of cervical fusion at 
C5-C6, and traumatic arthritis, T10-L1.  Three members of the 
Board of Veterans' Appeals (BVA or Board) conducted separate 
hearings covering one or more of those issues, but no final 
Board decision on those issues has to date been entered.  
Further action on those issues is deferred pending the 
completion of the development sought in the REMAND below.



REMAND

By a VA Form 9 (Appeal to Board of Veterans' Appeals), dated 
in March 1999, the veteran indicated that he wished to have a 
BVA hearing in Washington, D.C., as to the pending earlier 
effective date issues.  In April 2000, he wrote the Board and 
asked that his hearing be conducted via videoconference from 
the RO.  See 38 C.F.R. §§ 20.700(e), 20.705 (1999).  He 
explained that he could not make the journey to Washington 
due chronic conditions and failing health.  In light of his 
request, a remand is required.  38 C.F.R. § 19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board.  The claims folders should 
be made available to the veteran and his 
representative so that they may prepare 
for the hearing.  They should be 
notified of the date and time of the 
hearing.

After the veteran and his representative have been given an 
opportunity to appear at the hearing, the claims folders 
should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of this 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).

